Citation Nr: 1048307	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for left submandibular gland 
adenocystic carcinoma, claimed as due to in-service exposure to 
herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a May 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the Veteran's claim of service 
connection for left submandibular gland adenocystic carcinoma.  
The Veteran disagreed with this decision and perfected an appeal 
as to that issue.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge at the Jackson RO in 
September 2010.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

At the September 2010 hearing, the Veteran submitted additional 
evidence directly to the Board, accompanied by a written waiver 
of consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  Thus, the Board 
will consider such evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  The Veteran was diagnosed with left submandibular gland 
adenocystic carcinoma in February 2005.

2.  The Veteran served on active duty in Korea from January 1967 
to June 1968.

3.  The evidence of record does not support a finding that the 
Veteran served in or near the Korean demilitarized zone (DMZ) at 
any time from April 1968 to July 1969.

4.  The Veteran's submandibular gland carcinoma did not originate 
in military service, and is not otherwise causally related to his 
military service, including alleged exposure to herbicides.


CONCLUSION OF LAW

The Veteran's left submandibular gland adenocystic carcinoma was 
not incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010). To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, during the pendency of the appeal.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the veteran to provide 
any evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  The 
Veteran was sent a VCAA notice letter in February 2007.  This 
letter notified the Veteran of the information and evidence 
needed to substantiate his claim of entitlement to service 
connection for carcinoma due to herbicide exposure.  
Additionally, the February 2007 letter provided the Veteran with 
the general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

The Board also finds that the February 2007 notice letter 
satisfies the statutory and regulatory requirement that VA notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the Veteran was notified 
that VA was responsible for obtaining relevant records from any 
Federal agency and that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or the Social Security 
Administration (SSA).  Additionally, the notice letter asked the 
Veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his claimed disability.  
Consequently, a remand of the issue on appeal for further 
notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  The Veteran's service treatment and personnel records 
have been obtained and associated with the claims file, as have 
the Veteran's post-service private treatment records.  The 
Veteran has not indicated that he receives any treatment for his 
carcinoma at a VA facility.  In addition, the Veteran has 
submitted Internet printouts in support of his claim, which have 
been associated with his claims folder.  The RO has also 
attempted to verify the Veteran's claimed service along the DMZ 
in Korea with the Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Unit Records 
Research (CURR)).  

At the September 2010 hearing, the Veteran's representative 
suggested that the VA attempt to obtain the Veteran's unit 
records to verify whether the Veteran's unit (44th Engineer 
Battalion) ever entered the DMZ in Korea during a time when Agent 
Orange was used.  Crucially however, as will be discussed in 
detail below, the evidence already of record (in particular, the 
Veteran's service treatment records) clearly demonstrates that 
the Veteran did not serve in or near the DMZ in Korea at a time 
when the Department of Defense (DOD) has confirmed that Agent 
Orange was used-between April 1968 to July 1969.  Moreover, the 
Veteran's unit records have already been reviewed by a 
representative of the JSRRC, who specifically noted in an inquiry 
response that there is no documentation contained in the unit 
records of any specific duties performed by the Veteran's unit 
members along the DMZ.  Accordingly, a remand to obtain the 
Veteran's actual unit records for further verification is not 
necessary in this case.

The Board notes that the Veteran was not afforded a VA 
examination to address his carcinoma claim.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or that a disease, manifested in accordance with presumptive 
service connection regulations, occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

However, a medical examination as to the Veteran's service 
connection claim is unnecessary in this case.  As discussed in 
more detail below, the evidence of record is against a finding 
that the Veteran incurred an in-service disease or injury, to 
include exposure to Agent Orange (McLendon element (2)), and the 
Board finds the Veteran's lay testimony to the contrary to be not 
credible.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) 
(finding that VA is not required to provide a medical examination 
when there is not credible evidence of an event, injury, or 
disease in service).  Under these circumstances, a VA examination 
of the Veteran's submandibular gland carcinoma is not required.

The facts of this case are different than the facts in a case 
such as Charles v. Principi, 16 Vet. App. 370 (2002), in which 
the Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and a 
current diagnosis of tinnitus.  Significantly, in this case the 
evidence does not support a finding that the Veteran was exposed 
to herbicides such as Agent Orange during his military service, 
or that he incurred any other injury or disease during service 
affecting his salivary glands. 

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Veteran has been 
accorded ample opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2010).  He has 
retained the services of a representative and testified at a 
personal hearing in September 2010.  Accordingly, the Board will 
address the merits of the claim.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).
  
In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, to include malignant tumors, when 
such is manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

The law and applicable regulatory provisions pertaining to Agent 
Orange exposure provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2010); 38 C.F.R § 3.307(a)(6)(iii) 
(2010).  Notably, there is no indication that the Veteran served 
in the Republic of Vietnam and he has not otherwise alleged that 
he had service in that location.

VA has received from the DOD a listing of locations outside of 
Vietnam where Agent Orange was used or tested over a number of 
years.  In this regard, the DOD has confirmed that Agent Orange 
was used along the DMZ in Korea from April 1968 to July 1969.  
Fields of fire between the front line defensive positions and the 
south barrier fence were defoliated.  The size of the treated 
area was a strip of land 151 miles long and up to 350 yards wide 
from the fence to north of the "civilian control line."  There 
was no indication that herbicides were sprayed in the DMZ itself.  
Herbicides were applied through hand spraying and by hand 
distribution of pelletized herbicides.  Although restrictions 
were put in place to limit potential for spray drift, run-off, 
and damage to food crops, records indicate that the effects of 
spraying were sometimes observed as far as 200 meters down wind.

If it is determined that a veteran who served in Korea from April 
1968 to July 1969 belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply according to the VA Adjudication 
Procedure Manual.  See M21-1 MR, Part IV, Subpart ii, ch. 2, sec. 
C(10)(p) (2010).

If a veteran instead either belonged to a different unit located 
in Korea during this time period, or served in one of the units 
identified by DOD between September 1, 1967 and August 31, 1971, 
but not during 1968 or 1969, then herbicide exposure will 
represent a factual determination to be established on a case-by-
case basis.  See M21-1 MR, Part VI, ch. 2, sec. B(6)(d).

If a veteran is shown to have been exposed to Agent Orange during 
active duty service, the veteran is thereby entitled to a 
presumption of service connection for certain disorders listed 
under 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing law and regulations pertaining to 
presumptive service connection, a claimant is not precluded from 
establishing service connection for diseases not subject to 
presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 
McCartt v. West, 12 Vet. App. 164, 167 (1999).

In the Veteran's case, he asserts that his submandibular gland 
adenocystic carcinoma resulted from exposure to Agent Orange 
while he was stationed in Korea from January 1967 to June 1968.  
Specifically, he testified that he served near or in the DMZ 
during most of his service in Korea, repairing roads, building 
bridges, wading in rice paddies and collecting mail.  The Veteran 
has identified no other possible service-related cause for his 
carcinoma.

As discussed above, in order to establish service connection for 
the claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
two.  See Hickson, 12 Vet. App. at 253.  

Private treatment records show that the Veteran was diagnosed 
with, and received treatment for an adenoid cystic carcinoma of 
the left submandibular region in February 2005.  Current 
disability is therefore demonstrated.  Hickson element (1) is 
accordingly satisfied.

Moving next to crucial Hickson element (2)-in-service disease or 
injury-a review of the evidence does not suggest that 
submandibular gland cancer was present in service or within the 
one year presumptive period after service (i.e., by June 1970).  
See 38 C.F.R. § 3.309(a).  Indeed, it does not appear that the 
Veteran was initially diagnosed with his cancer until February 
2005, more than thirty-five years following the Veteran's 
separation from service.  Accordingly, in-service cancer is not 
demonstrated. 

As noted above, the in-service injury (or event) here alleged is 
exposure to herbicides.  More specifically, the Veteran asserts 
that he served in or near the DMZ in Korea during his active duty 
service, and that he should therefore be presumed to have been 
exposed to Agent Orange.  The record documents that the Veteran 
served in Korea from January 5, 1967 to June 17, 1968, with the 
44th Engineering Battalion.  Significantly, the Veteran's unit is 
not one of the units recognized as having been exposed to Agent 
Orange on the DMZ between April 1968 and July 1969.  See M21-1 
MR, Part IV, Subpart ii, ch. 2, sec. C(10)(p).

Pursuant to the procedure for verifying exposure to herbicides 
along the DMZ as outlined in VA's Adjudication Manual, the RO 
contacted the JSRRC in order to determine whether herbicides were 
used in the vicinity of the Veteran's unit.  An August 2010 
response from the JSRRC Coordinator reflects that in 1968, the 
44th Engineer Battalion was stationed at Camp Carroll, 
approximately twenty-seven miles from the DMZ, and the unit 
history contains no documentation of use, storage, spraying, or 
transportation of herbicides, nor does it mention any specific 
duties performed by the unit members along the DMZ.

The Veteran asserts that while stationed with the 44th 
Engineering Battalion, he served up to six months out of the year 
on temporary duty (TDY) with the 2nd Division in the DMZ.  Even 
if such were the case, the Board notes that in order for 
herbicide exposure to be presumed based on service in the DMZ, 
the Veteran must have served on TDY with the 2nd Division at some 
point during or after April 1968 and before his separation from 
service in June 1968.  As noted above, the DOD has only confirmed 
that Agent Orange was used along the DMZ in Korea from April 1968 
to July 1969.  

Crucially, the Veteran's service treatment records demonstrate 
that the Veteran was examined and treated at the 543rd General 
Dispensary Annex APO 96460 in Taegu, Korea (located in the lower 
southern third of Korea) from March 1968 through June 13, 1968, 
just prior to his departure from Korea on June 17, 1968.  These 
treatment reports clearly show that for all times pertinent 
(i.e., from April 1968 to June 1968), the Veteran was not serving 
in the DMZ, but was receiving medical treatment at a dispensary 
that was not located at or near the DMZ.  

Thus, even if the Board were to concede that the Veteran 
participated on TDY with the 2nd Division in the DMZ at times 
during his Korean service, such duties must have occurred prior 
to April 1968 (given the dates of in-service treatment), and thus 
pre-dated the time period where Agent Orange was used along the 
DMZ.  To the extent the Veteran now asserts that he served in the 
DMZ at times during or after April 1968, the Board finds such 
assertions to be not credible in light of service treatment 
records that clearly show the Veteran received regular medical 
care at a dispensary located far from the DMZ in March 1968 
through June 1968, at which point he left Korea and separated 
from the Army.  

The Board recognizes the article submitted by the Veteran 
entitled "Some to Get Agent Orange Testing," which correctly 
highlights the fact that Agent Orange was used along the DMZ in 
Korea between 1968 and 1969.  However, this article in no way 
demonstrates that the Veteran's unit, or the Veteran himself was 
stationed in the DMZ or performed duties in or near the DMZ, at 
any time.  As such, the article is not pertinent to the specific 
circumstances of the Veteran's claim.

The Board notes that VA has proposed to amend regulations to 
extend the presumption of herbicide exposure to certain veterans 
who served in Korea as well as those serving in Vietnam.  74 Fed. 
Reg. 36640 (July 24, 2009).  This proposed regulation change, 
however, has not yet been adopted and has no legal effect at this 
time.  Nonetheless, even if the proposed amendment were in 
effect, the presumption of herbicide exposure as proposed would 
apply only to those veterans serving in a unit that operated in 
or near the Korean DMZ between April 1968 and July 1969, the time 
and location of herbicide usage identified in official DOD 
sources.  Id.

Because the foregoing evidence of record demonstrates that the 
Veteran did not have service in or near the Korean DMZ between 
April 1968 and July 1969, in-service exposure to herbicides may 
not be presumed.  Pertinently, there is no evidence of record 
indicating that the Veteran was actually exposed to herbicides at 
any time during his service in Korea.  The Veteran has not 
asserted that his carcinoma resulted from any other in-service 
injury other than presumed exposure at the DMZ, and the record 
includes no documentation of any in-service injury to the 
salivary glands.  As such, in-service injury is not demonstrated, 
and Hickson element (2) is not satisfied.  The Veteran's claim 
fails on this basis. 

For the sake of completion, with respect to Hickson element (3), 
nexus or relationship, the Board notes that submandibular gland 
adenocystic carcinoma is not a disability listed among the Agent 
Orange-related diseases enumerated in  38 C.F.R. § 3.309(e).  
Thus, even if the Board were to find that the Veteran was in fact 
exposed to herbicides during his service (which it manifestly 
does not), service-connection would still not be allowable on a 
presumptive basis under the provisions of 38 C.F.R. § 3.309(e).  
Additionally, no medical examiner has linked the Veteran's 
carcinoma to Agent Orange exposure, or to any event or injury 
incurred during the Veteran's active duty service.

The Board recognizes the medical treatise evidence submitted by 
the Veteran at the September 2010 hearing entitled "Korean War 
Veterans Cancer Study."  This article highlights an Australian 
study which found that veterans who served in Korea were 23 
percent more likely to have certain cancers than the general male 
population, to include cancer of the salivary glands.  The 
article notes that Veterans Affairs Canada would be looking at 
the study because "Canadians' service in Korea is so similar to 
that of Australian veterans' service in Korea."  While the 
submitted article discusses salivary gland cancer and Korean 
military service, it contains no information or analysis specific 
to the Veteran's case.  As such, the treatise evidence submitted 
by the Veteran is of little probative value in the instant case.  
The Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board has also considered the Veteran's lay assertions that 
his carcinoma is related to his active duty service, and 
specifically to in-service exposure to Agent Orange.  Notably, 
the Veteran does not contend that he has had symptoms of 
submandibular gland adenocystic carcinoma since his separation 
from service in 1969.  Indeed, the evidence of record clearly 
demonstrates that such was not discovered and diagnosed until 
February 2005, more than thirty-five years following service.

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).

Unlike tinnitus for example, which is wholly subjective in 
nature, the question of whether the Veteran's submandibular gland 
adenocystic carcinoma was caused or aggravated by his active duty 
service requires opinions from persons with medical expertise, as 
the answer cannot be ascertained through lay observation alone 
absent a finding of continuity of symptomatology.  While the 
Veteran is competent to report symptoms such as pain, both past 
and present, he is not competent to provide an opinion regarding 
the etiology of his cancer.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson 
will be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer.").  Because cancer is not diagnosed 
by unique and readily identifiable features, it does not involve 
a simple identification that a layperson is competent to make.  

Therefore, the Veteran's unsubstantiated statements regarding the 
claimed etiology of his cancer disability are found to lack 
competency.  Accordingly, the lay opinions attributing the 
Veteran's cancer to his active duty service do not constitute 
competent medical evidence and lack probative value as there is 
no indication that the Veteran has the requisite medical 
expertise.  See 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Accordingly, Hickson element (3), relationship or nexus, has not 
been satisfied, and the Veteran's service connection claim for 
submandibular gland adenocystic carcinoma fails on this basis as 
well.  Thus, the benefit sought on appeal must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for left submandibular gland adenocystic 
carcinoma is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


